ON REHEARING.
Beck, J.
I. A petition for rehearing filed in this case demands attention. Complaint is therein made that the first point of the foregoing opinion is not presented in the case. To make the matter plain, we will here produce the demurrer as we find it in the abstract. “And now comes the plaintiff and demurs to the paragraph of defendants’ answer *618numbered four [the paragraph alleging fraud] and for cause thereof says:
“ 1. That the matters and things therein set out afford no defense to the action.
“ 2. Because the court will not, in a collateral proceeding, review or inquire into the regularity of the proceedings in another case between different parties in this court or imany 'other court of competent jurisdiction.”
Counsel, in their petition for rehearing, assert that the demurrer was based and sustained solely upon the second ground and that the first is not sufficiently stated. The abstract does not state upon which ground the demurrer was sustained. We are unable to see, and counsel do not state, why the first ground is not sufficiently stated.
Counsel further assert that the first ground of the demurrer was not relied upon or discussed by plaintiff in the court below, nor in this court. We have no means of knowing what was done in the Circuit Court except as it is shown by the record. It affords no support for counsel’s assertion. The argument of plaintiff’s counsel in this court contains nothing more than a reply to the argument of defendant upon the questions raised by the demurrer. Defendants in this court relied upon an effort to show that the judgment declaring Davis insane could be collaterally assailed for fraud, in order to establish the second ground of the demurrer was not well taken. They did not think it necessary to assail the first cause of demurrer. Counsel for plaintiff were not invited by defendants to a discussion upon that subject. There is certainly nothing before us justifying the conclusion that it was abandoned.
There may be indeed doubt whether the second ground of demurrer presents the question argued by defendants’ counsel. Fraud in procuring a judgment, it is claimed by them, renders it void and it may be assailed therefor in a collateral proceeding. But the language of the demurrer is this: “The court will not in a collateral proceeding review, or inquire into, the regularity of the proceedings in another case, etc., etc.” We have never heard an attack upon a judgment for fraud *619called a review or an inquvry into the regularity of the proceeding.
Cases are decided here upon the record; pleadings must state facts and hot legal conclusions, and fraud is never sufficiently pleaded except by the statement of the facts upon which the charge is based. These familiar elementary principles afford a ready answer to the first point of the petition for rehearing.
II. The next matter of complaint in the petition for rehearing is, that the opinion, in that part which disposes of the question involving the alleged incumbrance existing under the tax sale, is based (quoting counsel’s language) “ on the assumption that the evidence showed that no deed had been made in pursuance of the tax sale.” A casual reading of the opinion will make it apparent that no such “ assumption ” as counsel charge is found therein. But as the evidence fails to show a deed to have been executed, we presume that it was not. Counsel for defendants insist that we should presume its existence. We have certainly never before heard it claimed that a tax deed will be presumed upon proof of a tax sale.
III. The ground of the last complaint made in the petition for rehearing is this: The defendants insisted, in their first argument in this court, that the burden of showing the land was free from incumbrance rested upon plaintiff, and that defendants were not required to prove incumbrances as a defense. This question was not decided in the foregoing opinion, for the reason that defendants cannot raisé it in this court, as we will briefly show. The plaintiff proved the satisfaction of the mortgage referred to in his petition, and introduced no further evidence upon the subject of incumbrances. The defendants introduced evidence showing three tax sales to establish incumbrances upon the land. Plaintiff in rebuttal showed that one of them, and the deed executed-thereon, had been set aside in chancery on the ground that the taxes had been paid, prior to the sale of the land. And the sale is the one referred to in the first opinion; the third was for taxes which, as between the grantor and grantee of land, became a lien after the note and mortgage were executed. The incumbrances shown by *620defendants were all disposed of in this way. It thus appears that defendants in the trial in the court below, did assume the burden of showing the existence of incumbrances. There is nothing in the abstract to show that they claimed, in the court below, the burden rested upon plaintiif to prove the absence of incumbrances, or that any question upon that subject was raised or passed upon in the Circuit Court. Defendants having assumed the burden of proving incumbrances on the trial in the court below, and having raised no question there as to the burden of proof, cannot be permitted for the first time to raise it here. The law will permit no such snares to be laid. The petition for a rehearing is
Overruled.